Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant’s election of Group 1, claims 49-61 in the reply filed on December 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Further, as a species election, Applicant elects the following nucleotide sequences: the IgE leader sequence for EXP1/EXP2 (comprising SEQ ID NO: 3, SEQ ID NO: 19, and SEQ ID NO: 34), CelTos and TRAP as the additional antigens (SEQ ID: 56) and its corresponding nucleotide sequence comprising the IgE leader sequence (SEQ ID NO: 58), as the species. Claims 49-61, in view of the particular elected species, are currently pending and under examination.
Claim Objections
2.	Claims 49, and 53 are objected to because of the following informalities:  
As it pertains to claim 49 and 53, said claim recites acronyms, for example, EXP1 (exported protein 1), which should be accompanied by their meaning.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Section f) does not further limit e). In fact, e) appears to be identical to section f). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 49-59 and 61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Said claims are directed to natural products.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims recite and involve the judicial exception of natural products. The claims are directed to naturally-occurring products which encompass naturally occurring nucleic acid and do not recite something significantly different than the naturally occurring products.  The claims as a whole do not recite or include elements to the judicial exception of naturally occurring nucleic acid which can comprise DNA, cDNA, and/or RNA, can be single or double stranded that practically apply the products in a significant way by adding significantly more than the natural product and do not recite features that are markedly different from what exists in nature.  The claim recites a nucleic acid molecule comprising one or more nucleic acid sequence that encodes one or more consensus Plasmodium spp. liver stage (LS) immunogen selected from the group consisting of EXP1, EXP2, EXP23, ICP, TMP21, UIS3, UIS10, SPECT1, SPECT2 and RON2, which appears to be a natural product because it occurs in nature and exists in principle apart from any human action. Because there is no indication in the record that isolation of said nucleic acid molecule has resulted in a marked difference in structure, function, or other properties as compared to its counterpart is a product of nature exception. Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013) (“Myriad”).
Naturally occurring nucleic acids are not patent eligible merely because they have been isolated and the claims are drawn to a product that is a natural product that is not markedly different in structure from naturally occurring products. Furthermore, the claims fail to recite “an isolated nucleic acid” which encompasses the naturally occurring protein.
As it pertains to those claims drawn to vectors which are a non-natural combination results in the vectors having a different genetic structure and sequence than the naturally occurring nucleic acids, i.e., different structural characteristics. Some of the claimed vectors may have different functional characteristics, depending on the selected heterologous sequence. These differences rise to the level of a marked difference, and so the claimed vector is not a “product of nature” exception. Thus, the claim is not directed to an exception (Step 2A: NO), and qualifies as eligible subject matter.
Claim 55-58 requires that the nucleic acid be in an immunogenic composition. The broadest reasonable interpretation (BRI) of such a composition may encompass the immunogen in water.
The additional elements as identified above are not sufficient to amount to significantly more than the judicial exception because there is no indication that the additional element changes any structural or functional features of the judicial exception; thus, all components function as they would individually.  Further, a mere mixture or aggregation of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment and that in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  
Thus, taken alone, the additional element does not amount to significantly more than the above identified judicial exceptions.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually because the additional element(s) are recited at a high level of generality and are well-understood, routine, conventional activities already engaged in by the scientific community. Consequently, the additional element(s) are not sufficient to make the judicial exception eligible for patent protection (Step 2B is no).
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.
For these reasons, claims 49-59 and 61 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 49, 52-53, 55-56, 58-59 and 61 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Charneau et al., US 2013/0171195 A1; Published: 7/4/13.
Independent claim 49 is drawn to a nucleic acid molecule comprising one or more nucleic acid sequence that encodes one or more consensus Plasmodium spp. liver stage (LS) immunogen selected from the group consisting of EXP1, EXP2, EXP23, ICP, TMP21, UIS3, UIS10, SPECT1, SPECT2 and RON2.
Charneau et al., disclose vector particles used in order to elicit an immunological response against malaria parasites.  Charneau discloses an embodiment where the vector particles comprise in their genome a recombinant polynucleotide which encodes a polypeptide(s) of an antigen selected from the group of the sporozoite surface protein 2 (TRAP/SSP2), liver-stage antigen (LSA in particular LSA3), Pf exported protein 1 (Pf Exp1)/Py hepatocyte erythrocyte protein (PyHEP17), and Pf antigen 2 (where Pf represents Plasmodium falciparum and Py represents Plamsodium yoelii), sporozoite and liver stage antigen (SALSA), sporozoite threonine and asparagine-rich (STARP) or other pre-erythrocytic antigen, possibly in addition to the polypeptide of an antigen of the CSP (see paragraph 0030 and Charneau’s claim 25; meeting the limitation of claim 49, 53 and partially 56). Moreover, Charneau disclose that the invention also concerns variants of plasmids, where the polynucleotide encoding the polynucleotide of a Plasmodium antigen is modified to encode a functional immunogenic variant thereof or is substituted by a corresponding polynucleotide codon optimized from another Plasmodium strain especially from Plasmodium falciparum is modified to substitute the CMV promoter by one of the herein cited promoters (see paragraph 0045; meeting the limitation of claim 52 and 58).
The invention also concerns the use of the lentiviral vector particles or the use of a combination of compounds according to the definition given herein, for the manufacture of an immunogenic composition for prophylactic immunization against malaria parasite infection or against parasite-induced pathology in a mammalian host, especially in a human host (see paragraph 0196; meeting the limitation of claims 55 and in part claim 59).  The invention also concerns a method of providing immunization in a mammalian host, especially in a human host, comprising the step of administering the lentiviral vectors of the invention to elicit the immune response (see paragraph 0197; meets the limitation of claims 55). Moreover, Charneau discloses that the nucleic acid molecule is administered intramuscularly and intradermally (see paragraph 0199; meeting the limitation of claim 59 and 61).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

6.	Claim(s) 49, 52-53, 55-56, 58-59 and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan et al., US 2016/0158332 A1; Filed: 7/1/13.
Independent claim 49 is drawn to a nucleic acid molecule comprising one or more nucleic acid sequence that encodes one or more consensus Plasmodium spp. liver stage (LS) immunogen selected from the group consisting of EXP1, EXP2, EXP23, ICP, TMP21, UIS3, UIS10, SPECT1, SPECT2 and RON2.
Srinivasan discloses that the invention encompasses treatment and/or prophylaxis of Plasmodium infection/malaria (used interchangeably herein) by administration of vaccines disclosed herein (see paragraph 0011; partially meeting claim 59). In one embodiment, a vaccine according to the invention comprises a vector comprising at least one nucleic acid molecule encoding a Plasmodium protein or a fragment thereof, selected from AMA1, RON2, or a complex of AMA1 and RON2 (meets the limitation of claim 49 and 53). In another embodiment, two or more of such fragments are expressed on a single polypeptide. A vector can be a plasmid (see paragraph 0076; meeting the limitation of claims 52 & 58). 
Moreover, Srinivasan discloses that in general, the most appropriate route of administration will depend upon a variety of factors including the nature of the agent being administered (e.g., its stability upon administration), the condition of the subject (e.g., whether the subject is able to tolerate a particular mode of administration), etc. In specific embodiments, vaccines may be administered by intramuscular injection (meeting the limitation of claim 59 & 61). The oral or nasal spray or aerosol route (e.g., by inhalation) is most commonly used to deliver therapeutic agents (e.g., an immunogenic composition, comprising the AMA1/RON2 complex) directly to the lungs and respiratory system (meeting limitation of claim 56). However, the invention encompasses the delivery of such a composition by any appropriate route taking into consideration likely advances in the sciences of drug delivery (see paragraph 0116; meeting the limitation of claim 55, partially meeting claim 56).
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Charneau et al., US 2013/0171195 A1; Published: 7/4/13 as applied to claims 49, 52-53, 55-56, 58-59 and 61 above, and further in view of Krassowska et al., Biophysical Journal, 2007; 92:404-417.
Independent claim 60 is drawn to the method of claim 59 comprising the steps of: a) administering the immunogenic composition to the tissue of the mammal, and b) electroporating cells of the tissue with a pulse of energy at a constant current effective to permit entry of the nucleic acid molecules into the cells. 
Charneau et al., teach vector particles used in order to elicit an immunological response against malaria parasites.  Charneau teaches an embodiment where the vector particles comprise in their genome a recombinant polynucleotide which encodes a polypeptide(s) of an antigen selected from the group of the sporozoite surface protein 2 (TRAP/SSP2), liver-stage antigen (LSA in particular LSA3), Pf exported protein 1 (Pf Exp1)/Py hepatocyte erythrocyte protein (PyHEP17), and Pf antigen 2 (where Pf represents Plasmodium falciparum and Py represents Plamsodium yoelii), sporozoite and liver stage antigen (SALSA), sporozoite threonine and asparagine-rich (STARP) or other pre-erythrocytic antigen, possibly in addition to the polypeptide of an antigen of the CSP (see paragraph 0030 and Charneau’s claim 25; meeting the limitation of claim 49, 53 and partially 56). Moreover, Charneau teaches that the invention also concerns variants of plasmids, where the polynucleotide encoding the polynucleotide of a Plasmodium antigen is modified to encode a functional immunogenic variant thereof or is substituted by a corresponding polynucleotide codon optimized from another Plasmodium strain especially from Plasmodium falciparum is modified to substitute the CMV promoter by one of the herein cited promoters (see paragraph 0045; meeting the limitation of claim 52 and 58).
The invention also concerns the use of the lentiviral vector particles or the use of a combination of compounds according to the definition given herein, for the manufacture of an immunogenic composition for prophylactic immunization against malaria parasite infection or against parasite-induced pathology in a mammalian host, especially in a human host (see paragraph 0196; meeting the limitation of claims 55 and in part claim 59).  The invention also concerns a method of providing immunization in a mammalian host, especially in a human host, comprising the step of administering the lentiviral vectors of the invention to elicit the immune response (see paragraph 0197; meets the limitation of claims 55). Moreover, Charneau teaches that the nucleic acid molecule is administered intramuscularly and intradermally (see paragraph 0199; meeting the limitation of claim 59 and 61).
Charneau does not specifically teach that their method electroporates cells of the tissue with a pulse of energy at a constant current effective to permit entry of the nucleic acid molecules into the cells.
Krassaowska et al. teaches that electroporation uses electric pulses to promote delivery of DNA and drugs into cells. This study presents a model of electroporation in a spherical cell exposed to an electric field (abstract). 
It would have been obvious before the effective filing date of the presently claimed invention to use electric pulses to promote delivery of DNA and drugs into cells as suggested by Krassaowska et al. with a reasonable expectation of success. This modification may be viewed a combining of prior art elements according to known methods to yield predictable results as wells as applying a known technique to a known method. The skilled artisan would have had a reasonable expectation of success because the technique of electroporation to facilitate DNA transfer by inducing pores in membranes is extremely common. 
Accordingly, the subject matter of claim 60 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

8.	Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al., US 2016/0158332 A1; Filed: 7/1/13, as applied to claims 49, 52-53, 55-56, 58-59 and 61 above, and further in view of Krassowska et al., Biophysical Journal, 2007; 92:404-417.
Independent claim 60 is drawn to the method of claim 59 comprising the steps of: a) administering the immunogenic composition to the tissue of the mammal, and b) electroporating cells of the tissue with a pulse of energy at a constant current effective to permit entry of the nucleic acid molecules into the cells. 
Srinivasan teaches that the invention encompasses treatment and/or prophylaxis of Plasmodium infection/malaria (used interchangeably herein) by administration of vaccines disclosed herein (see paragraph 0011; partially meeting claim 59). In one embodiment, a vaccine according to the invention comprises a vector comprising at least one nucleic acid molecule encoding a Plasmodium protein or a fragment thereof, selected from AMA1, RON2, or a complex of AMA1 and RON2 (meets the limitation of claim 49 and 53). In another embodiment, two or more of such fragments are expressed on a single polypeptide. A vector can be a plasmid (see paragraph 0076; meeting the limitation of claims 52 & 58). 
Moreover, Srinivasan teaches that in general, the most appropriate route of administration will depend upon a variety of factors including the nature of the agent being administered (e.g., its stability upon administration), the condition of the subject (e.g., whether the subject is able to tolerate a particular mode of administration), etc. In specific embodiments, vaccines may be administered by intramuscular injection (meeting the limitation of claim 59 & 61). The oral or nasal spray or aerosol route (e.g., by inhalation) is most commonly used to deliver therapeutic agents (e.g., an immunogenic composition, comprising the AMA1/RON2 complex) directly to the lungs and respiratory system (meeting limitation of claim 56). However, the invention encompasses the delivery of such a composition by any appropriate route taking into consideration likely advances in the sciences of drug delivery (see paragraph 0116; meeting the limitation of claim 55, partially meeting claim 56).
Srinivasan does not specifically teach that their method electroporates cells of the tissue with a pulse of energy at a constant current effective to permit entry of the nucleic acid molecules into the cells.
Krassaowska et al. teaches that electroporation uses electric pulses to promote delivery of DNA and drugs into cells. This study presents a model of electroporation in a spherical cell exposed to an electric field (abstract). 
It would have been obvious before the effective filing date of the presently claimed invention to use electric pulses to promote delivery of DNA and drugs into cells as suggested by Krassaowska et al. with a reasonable expectation of success. This modification may be viewed a combining of prior art elements according to known methods to yield predictable results as wells as applying a known technique to a known method. The skilled artisan would have had a reasonable expectation of success because the technique of electroporation to facilitate DNA transfer by inducing pores in membranes is extremely common. 
Accordingly, the subject matter of claim 60 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
9.	No claim is allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Birkenmeyer et al., US 2010/0247576 A1; Gall et al., US 2008/0233650 A1; . Birkenmeyer WI 2010/111220; Birkenmeyer US8063193.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        April 8, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645